t c memo united_states tax_court andrew s and linda hayworth brenner petitioners v commissioner of internal revenue respondent docket no filed date r determined that for ps were liable for the alternative_minimum_tax computed in part by adding back to ps’ reported taxable_income legal fees incurred by p husband h and treated by ps on their original return as schedule a miscellaneous_itemized_deductions see sec_56 a i r c ps argue that the legal fees were reimbursed to h by n as part of n’s payment in settlement of an arbitration proceeding instituted by h and arising out of n’s firing of h in and are reimbursed employee business_expenses deductible from gross_income see sec_62 a i r c held because h failed to substantiate his legal fees to n as required by sec_1_62-2 and e income_tax regs n’s reimbursement of such fees is treated as made under a nonaccountable_plan therefore they are deductible only as miscellaneous_itemized_deductions see sec_1_62-2 income_tax regs r’s deficiency determination is sustained -- - howard w munchnick for petitioners john j sweeney for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure the adjustment giving rise to that deficiency is respondent’s determination that petitioners are liable for the alternative_minimum_tax after concessions the only issue remaining for decision is whether petitioners may treat certain legal fees and related expenses the legal fees as reimbursed employee business_expenses deductible from gross_income pursuant to sec_62 a a rather than as miscellaneous_itemized_deductions which are not allowed as deductions in computing alternative_minimum_taxable_income subject_to the alternative_minimum_tax we hold that they may not our reasons follow unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time of the petition petitioners resided in amawalk new york employment and discharge of petitioner andrew s brenner by nomura securities international inc petitioner andrew s brenner petitioner was an employee of nomura securities international inc nomura from date until his termination from service by nomura in date at nomura petitioner traded government and government agency securities and by he had been promoted to managing director and head governmental trader on date nomura advised petitioner that a review of his positions in various securities revealed discrepancies in his marking of the value of assets under his control nomura advised petitioner to retain counsel which he did on date nomura terminated petitioner’s employment for alleged mismarking or misvaluing of securities as a result of that termination and nomura’s allegation that he had mismarked securities nomura was required by federal_law to file and did file a uniform termination notice form u-5 with both the new york stock exchange nyse and the national association of securities dealers nasd the arbitration proceeding on date petitioner commenced an arbitration proceeding with the nasd the arbitration proceeding naming nomura as a party he commenced the arbitration proceeding by filing a demand for arbitration and statement of claim the original claim alleging inter alia breach of his employment contract with nomura breach of covenant of good_faith and fair dealing and defamation he sought damages in the sum of dollar_figure plus interest on his claims punitive_damages attorney’s fees and costs on date nomura filed a counterclaim alleged that petitioner while at nomura had been parking securities and sought in excess of dollar_figure for breach of a fiduciary duty on date petitioner filed a second amended statement of claim the amended claim in which he asserted additional claims the most significant of which was a dollar_figure million claim for defamation in connection with the filing by nomura of an amended form u-5 which disclosed that petitioner was involved in an investigation by the nasd other proceedings sometime after filing the original claim petitioner commenced an action in the new york state supreme court in that action he moved to enjoin nomura from filing the original form u-5 with the nyse and nasd the injunction action the court - - permitted nomura to file the form u-5 but granted an injunction requiring that it be filed under seal that injunction was vacated on appeal in the same court petitioner commenced a second action against certain nomura employees with petitioner’s concurrence that action was ultimately dismissed with prejudice petitioner was also involved in separate investigations of nomura’s and petitioner’s trading activities while at nomura instituted in by both the nyse and the nasd the nyse and nasd investigations the partial summary_judgment motions in date petitioner moved for partial summary_judgment in the arbitration proceeding on the issue of whether nomura should be reguired to advance to him the legal fees to be incurred by him in connection with the arbitration proceeding the injunction action and the nyse and nasd investigations nomura opposed petitioner’s motion and itself moved for partial summary_judgment dismissing petitioner’s claim for advancement or reimbursement of the legal fees petitioner filed a reply in further support of his own motion and in opposition to nomura’s motion petitioner’s position that nomura was required to advance to him the legal fees was based upon article xiii of nomura’s by- - - laws article xiii as in effect at that time in relevant part article xiii provides as follows article xiii indemnification sec_1 except to the extent expressly prohibited by the new york business corporation law the corporation shall indemnify each person made or threatened to be made a party to any_action or proceeding whether civil or criminal by reason of the fact that such person is or was a director or officer of the corporation against judgments fines penalties amounts paid in settlement and reasonable expenses including attorneys’ fees actually and necessarily incurred in connection with such action or proceeding or any appeal therefrom xk kek sec_2 the corporation shall advance or promptly reimburse upon request any person entitled to indemnification hereunder for all expenses including attorneys’ fees reasonably incurred in defending any_action or proceeding in advance of the final disposition thereof upon receipt of an undertaking by or on behalf of such person to repay such amount if such person is ultimately found not to be entitled to indemnification or where indemnification is granted to the extent the expenses so advanced or reimbursed exceed the amount to which such person is entitled nomura’s memorandum in opposition to petitioner’s motion and in support of its own motion for partial summary_judgment argues that in article xiii nomura never intended to bear the legal fees of an employee incurred in his action against nomura before the arbitrator could decide the partial summary_judgment motions the parties ended the arbitration proceeding by agreeing to settle their dispute the settlement settlement negotiations the settlement was achieved at two meetings the settlement meetings involving petitioner and william maitland nomura’s chief legal officer the settlement meetings occurred around the close of at one of the settlement meetings petitioner offered to settle telling mr maitland that he would not take anything less than dollar_figure million he justified that sum to mr maitland based on a bonus he thought due him interest legal fees and a charitable_contribution he wished nomura to make to settle the arbitration proceeding mr maitland agreed that nomura would pay petitioner dollar_figure million and on his behalf contribute dollar_figure to charity together the settlement payment petitioner agreed to end the arbitration proceeding petitioner and mr maitland did not discuss how the settlement payment would be allocated among the claims made by petitioner mr maitland did not intend any part of the settlement payment to be for any particular claim that petitioner had made petitioner did not provide to mr maitland any bills or invoices for legal fees at either meeting the settlement agreement on date nomura and petitioner executed a settlement agreement and general release the settlement agreement by which the parties agreed to execute a stipulation with respect to the arbitration proceeding that all of the --- - claims and the counterclaim that have been asserted in the arbitration are hereby dismissed with prejudice and without costs to either party nomura agreed to pay petitioner dollar_figure less appropriate withholding for income social_security and other taxes in full satisfaction for the resolution of the settled claims nomura also agreed to donate in the name of petitioner’s son dollar_figure to the children’s cancer research fund and dollar_figure to the children’s cancer research program in consideration of the settlement payment petitioner released nomura from liability for all existing claims including the legal fees and from a litany of other claims both known and unknown that petitioner might assert against nomura in the future including but not limited to indemnification of legal fees not yet incurred the so-called settled claims the settlement agreement does not allocate any portion of the settlement payment to petitioner’s legal fees or in fact to any of the claims asserted by petitioner in the arbitration proceeding nomura’s tax reporting nomura issued to petitioner a form_w-2 wage and tax statement which reported as wages subject_to tax withholding the dollar_figure million cash payment made to petitioner pursuant to the settlement agreement petitioners’ tax reporting petitioners timely filed a form_1040 u s individual_income_tax_return for the original return on the original return petitioners treated the legal fees in the amount of dollar_figure' as a miscellaneous itemized_deduction on date petitioners submitted a form 1040x amended u s individual_income_tax_return the amended_return on which petitioners treated the legal fees as a deduction in arriving at adjusted_gross_income respondent’s adjustment as a result of his examination of the original return because petitioners had deducted the legal fees as a miscellaneous itemized_deduction respondent added back the legal fees to petitioners’ reported taxable_income in respondent’s computation of petitioners’ alternative_minimum_taxable_income subject_to alternative_minimum_tax ' of the dollar_figure petitioners claimed as a miscellaneous itemized_deduction on the original return dollar_figure was paid in part in connection with the arbitration proceeding and in part in connection with the injunction motion and dollar_figure was paid in connection with the nyse and nasd investigations -- - opinion i introduction a issue we must determine whether petitioners have any alternative_minimum_tax liability on account of their payment and deduction of the legal fees b petitioners’ argument petitioners argue as follows they erroneously reported the legal fees as a miscellaneous itemized_deduction from adjusted_gross_income on the original return of the settlement payment dollar_figure was intended by nomura as reimbursement of petitioner’s legal expenses that amount was paid to him pursuant to nomura’s bylaws article xiii article xiii constitutes a reimbursement or other expense allowance arrangement as that term is used in sec_62 a a without distinction a reimbursement arrangement the legal fees the dollar_figure expended in were therefore deductible from gross_income in the determination of adjusted_gross_income pursuant to that section as a so-called above_the_line deduction such legal fees were not subject_to add back in the determination of alternative_minimum_taxable_income see sec_56 cc respondent respondent argues as follows the settlement payment was intended by nomura as a lump-sum payment in settlement of all claims by petitioner against nomura no portion may be found to discharge any particular claim in the arbitration proceeding such as the claim for attorney’s fees even if it were assumed that part of the settlement payment was intended as reimbursement of the legal fees such fees were not reimbursed pursuant to an employee expense reimbursement plan covered by sec_62 a petitioners were correct on the original return and payment of the legal fees is a miscellaneous itemized_deduction which on the facts of petitioners’ return causes an alternative_minimum_tax liability ii discussion a necessary findings in order for petitioners to prevail we must find that nomura both intended at least dollar_figure of the settlement payment as reimbursement of the legal fees and made such reimbursement pursuant to a reimbursement arrangement to make the second finding we must find both that article xiii is a reimbursement see eg 98_tc_1 if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in making that determination is ‘the intent of the payor’ as to the purpose in making the payment arrangement and that nomura reimbursed the legal fees pursuant to and in accordance with article xiii we shall deal first with the question of whether nomura reimbursed the legal fees pursuant to and in accordance with article xiii since as we shall explain we cannot make that finding we need not consider in any detail the remaining required findings since petitioners cannot prevail for the sake of argument however we shall assume that nomura intended dollar_figure of the settlement payment as reimbursement of the legal fees and article xiii on its face qualifies as a reimbursement arrangement for the reimbursement of such fees b sec_62 a and c in pertinent part sec_62 provides t he term adjusted_gross_income means gross_income minus the following deductions certain trade and business deductions of employees --- a reimbursed expenses of employees ---the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer in pertinent part sec_62 provides c certain arrangements not treated as reimbursement arrangements -----for purposes of subsection a a an arrangement shall in no event be treated as a reimbursement or other expense allowance arrangement if-- such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee the right to retain any amount in excess of the substantiated expenses covered under the arrangement c sec_1_62-2 income_tax regs overview in pertinent part sec_1_62-2 income_tax regs provides t he phrase reimbursement arrangement means an arrangement that meets the requirements of paragraphs d business connection e substantiation and f returning amounts in excess of expenses of this section in pertinent part sec_1_62-2 income_tax regs provides that if an arrangement meets those requirements all amounts paid under it are treated as paid under an ‘accountable plan’ accountable_plan in pertinent part subdivision of that section provides that only the amounts paid under the arrangement that are not in excess of the substantiated expenses are treated as paid under an accountable_plan payments under an arrangement that does not satisfy one or more of the requirements of paragraphs d e or f are treated as paid under a nonaccountable_plan nonaccountable_plan and even if the arrangement satisfies those requirements payments in excess of the substantiated expense are treated as paid under a nonaccountable_plan sec_1_62-2 income_tax regs payments under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s form_w-2 and are exempt from withholding and payment of employment_taxes sec_1_62-2 income_tax regs payments under a nonaccountable_plan are included in employee gross_income are reported on the employee’s form_w-2 as wages or other compensation and are subject_to_withholding and payment of employment_taxes sec_1_62-2 income_tax regs expenses attributable to nonaccountable_plan payments are deductible by the employee but only as miscellaneous_itemized_deductions id sec_1_62-2 income_tax regs provides that the requirements of paragraphs d e and f business connection substantiation and returning excess amounts respectively are to be applied on an employee-by-employee basis thus violation of one of those requirements by one employee will not cause amounts to be paid to other employees to be treated as paid under a nonaccountable_plan in other words even if nomura’s assumed reimbursement of the legal fees violates one of the foregoing requirements of the regulations and is therefore treated as made under a nonaccountable_plan article -- - xiii may still qualify as an accountable_plan with respect to nomura employees other than petitioner application to petitioner’s legal fees a business connection a reimbursement arrangement satisfies the business connection requirement if it is limited to reimbursement for deductible business_expenses that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee of the employer see sec_1_62-2 income_tax regs in this case the reimbursed legal fees relate to actions and proceedings that arose out of petitioner’s prior employment with nomura and specifically to nomura’s termination of that employment as such they satisfy the business connection requirement see 72_f3d_938 lst cir affg tcmemo_1995_51 102_tc_465 vacated and remanded on another issue without published opinion 84_f3d_433 5th cir b substantiation introduction under sec_1_62-2 income_tax regs an arrangement that reimburses business_expenses meets the substantiation for purposes of discussion we accept as satisfied a second requirement of sec_1_62-2 income_tax regs that the business_expense reimbursement be identified where as in this case both wages and the reimbursement are combined in a single payment -- - requirement if it requires each business_expense to be substantiated to the payor in accordance with paragraph e relating to expenses governed by sec_274 or e relating to expenses not governed by sec_274 in pertinent part sec_1_62-2 income_tax regs applicable to this case provides an arrangement that reimburses business_expenses meets the requirements of this paragraph e if information is submitted to the payor sufficient to enable the payor to identify the specific nature of each expense and to conclude that the expense is attributable to the payor’s business activities therefore each of the elements of an expenditure must be substantiated to the payor it is not sufficient if an employee merely aggregates expenses into broad categories such as travel or reports individual expenses through the use of vague nondescriptive terms such as miscellaneous business_expenses see sec_1_162-17 while sec_1_62-2 income_tax regs appears to set forth a precondition ie that an arrangement specifically require substantiation sec_1_62-2 income_tax regs seems to require action ie that certain information actually be submitted to the payor in accordance with the aforementioned requirement we assume that to satisfy the substantiation requirement the arrangement must require that the information called for by subparagraph be submitted and that for an amount to be paid pursuant to a reimbursement arrangement such information must actually be submitted in accordance with such requirement see sec_1_162-17 income_tax regs employee need not report on his tax_return certain expenses for which he is required to account and does account to his employer the latter condition reporting is not met here discussion article xiii requires the return of any reimbursements or advances to the extent such payments exceed the amount to which the person paid is entitled we assume that some accounting is required to implement that provision which we assume would satisfy the specification requirement of sec_1_62-2 income_tax regs nevertheless we believe that the facts establish that no accounting was made here so that the actual substantiation requirement of sec_1_62-2 income_tax regs 1s not met at best the facts establish only that petitioner told mr maitland that he would settle for dollar_figure million based in part on his legal fees that is not substantiation at all during his testimony petitioner stated several times that in negotiating with nomura he justified his claim for dollar_figure million on the basis in part of his legal fees which he estimated to be in excess of dollar_figure he testified that at the second settlement meeting he told mr maitland t expended a little over dollar_figure at that point in legal fees and that’s how i was getting my number he also testified that neither he nor his attorneys ever documented to nomura legal fees in that amount -- - although he testified that at the first settlement meeting his attorneys possessed a document that had all the expenses the fees and what have you he admitted that the document was not submitted to nomura nor did petitioner provide to mr maitland any confirmation of the legal fees during the second settlement meeting he did not dispute a statement by counsel for respondent that i think we’ve established you didn’t present to him mr maitland any bills or invoices at any time petitioner did testify w le gave them a list of our expenses at a point in time midway through the arbitration proceeding give or take however nomura’s memorandum in opposition to petitioner’s motion for partial summary_judgment states that petitioner has not given nomura a single time sheet or lawyer’s bill by which nomura could evaluate the nature and amount of the fees petitioner’s response to that statement in his reply memorandum is in effect an admission of such nondisclosure which he justifies on the basis of privilege and confidentiality concerns those memoranda submitted during the arbitration proceeding cast doubt on the accuracy of petitioner’s trial testimony at the very least they indicate that the list referred to contained no more than broad categories of expenses not an itemization of specific bills or invoices which would qualify as substantiation under sec_1_62-2 income_tax regs moreover the list which was prepared sometime in could not have contained more than a fraction of the dollar_figure estimated total legal fees as the final amount was not known until all of the various legal proceedings had been completed in late mr maitland testified and we have found that he and petitioner did not discuss how the settlement payment would be allocated among the claims made by petitioner and he did not intend any part of the settlement payment to be for any particular claim that petitioner had made pursuant to the settlement agreement nomura made the settlement payment and petitioner released nomura from liability for all existing claims including any claim for present or future legal expenses to enter into the settlement agreement mr maitland and by him nomura did not require of petitioner any accounting from him of his legal expenses nomura did not attempt to enforce any substantiation requirement that may have been implicit in article xiii more importantly petitioner did not substantiate his legal expenses to nomura in any sense other than perhaps telling mr maitland that his claim was based in part on legal expenses of dollar_figure even if that did occur it is not an accounting sufficient to satisfy sec_1_62-2 income_tax regs conclusion with respect to the legal fees petitioner did not meet the substantiation requirement of sec_1 e income_tax regs c returning amounts in excess of expenses because we find that petitioner failed to satisfy the substantiation requirements of the regulations it is unnecessary to decide whether the conditions of sec_1_162-2 income_tax regs were met we note however that there is obviously a technical violation of that paragraph arising from our finding that petitioner failed to provide adequate substantiation of the legal fees under such circumstances he necessarily failed to return to the payor nomura amounts paid under the arrangement in excess of the expenses substantiated as required by sec_1_62-2 income_tax regs d nonaccountable_plan amounts paid_by nomura to petitioner in excess of substantiated expenses which we find to be the entire dollar_figure assumed reimbursement of the legal fees are treated as paid under a nonaccountable_plan sec_1_62-2 and income_tax regs therefore the entire dollar_figure was properly treated by nomura as wages or other compensation on petitioner’s form_w-2 and by petitioners to the extent of the dollar_figure - attributable to as a miscellaneous itemized_deduction on their return as filed sec_1_62-2 income_tax regs tit conclusion we hold that petitioners’ deduction of dollar_figure for legal fees for was properly reported as a miscellaneous itemized_deduction on schedule a of the original return as filed and that respondent properly added that amount to reported taxable_income in his computation of petitioners’ alternative_minimum_tax we therefore sustain respondent’s deficiency determination decision will be entered under rule
